1

2

3

4

5

6

7

8                             UNITED STATES DISTRICT COURT

9                            SOUTHERN DISTRICT OF CALIFORNIA

10
      UNITED STATES OF AMERICA               )
11                                           )
                                             )   Case No. 18-cr-04294-DMS
12                                           )
            v.                               )
13                                           )
      GREGORY ALLEN AMOS (1),                )   ORDER
14                                           )
      CHRISTOPHER PAUL                       )
15    HERNANDEZ (2),                         )
                                             )
16                       Defendants.         )

17
           Upon the joint motion of the UNITED STATES OF AMERICA and the parties and
18   good cause appearing;
19         IT IS HEREBY ORDERED that the sentencing hearing presently set for February
20   21, 2020, at 9:00 a.m. be continued to May 22, 2020, at 9:00 a.m. Defendant on bond shall
21   file a signed acknowledgment of next court date by February 21, 2020.

22         IT IS SO ORDERED.

23

24   Dated: February 14, 2020
25
26

27

28
